UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6051



DAVID L. WILLIS, JR.,

                  Petitioner - Appellant,

          v.


GENE JOHNSON, Director, Virginia Department of Corrections,

                  Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00241-GEC-MFU)


Submitted:     March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David L. Willis, Jr., Appellant Pro Se. Alice T. Armstrong, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David L. Willis, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.   The order is not appealable unless a circuit justice or

judge   issues   a   certificate   of    appealability.         See   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.       See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude Willis has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                   - 2 -